Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed May 18th, 2022, with respect to Claims 1,4,6-8,11,13-15 and 18-24 have been fully considered and are persuasive.  The rejections of the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1,4,6-8,11,13-15 and 18-24 allowed.
The following is an examiner’s statement of reasons for allowance: The Claims require the prediction of a hematoma expansion and the output of a score from a 2D NASNet CNN where a plurality of 2D slices are each individually input into a feature channel of the 2D NASNet CNN. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior art discloses the segmentation and generation of hematoma masks utilizing non-contrast computed tomography images and a 2D U-N CNN and the generation of a bounding box based on the masks and segmentation. However, relevant prior art does not disclose nor does it suggests generating a prediction score using a 2D NASNet CNN where each channel of the CNN is an individual image of the plurality of slices. The previously relied upon prior art only discloses the use of a computer aided diagnosis system rather than a 2D NASNet CNN and disclosure utilizing a CNN or a 2D NASNet CNN do not use individual image slices for each input channel. Typical 2D NASNet CNN or CNN utilizes channels for groups of image dataset where each channel focuses on a particular feature such as color, height, or width of the image. Therefore, the generation of a hematoma expansion prediction score using a 2D NASNet CNN is a distinguishing feature of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668